Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first
paragraph, because the specification, while being enabling for structures which provide for
single elements when normally singular words are used (e.g. “a”, “an”, “the”) to describe the
elements, it does not reasonably provide enablement for structures which contain a plurality of elements when the specification allows (paragraphs 16 and 75) normally singular words to describe plural elements and does not distinguish when a single element is meant and when a plurality of elements are meant. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. While it is recognized that an inventor can act as his own lexicographer, it is not permissible to change the definitions of normally used English words such that the Specification and Claims become unclear. This is clearly the situation in this case, even despite the caveat that these words include the plural “unless the context clearly dictates otherwise”. There is nothing to indicate in any place in the Specification or Claims if one or a plurality is intended when such basic words are being redefined.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are entirely unclear and indefinite in view of the normally singular words
which have been redefined to mean singular or plural. (See the above 112(a) rejection.)
For example, even in the preamble of claim 1, does “A phosphorescent sight system” mean that a single sight system is claimed or are two sight systems being formed from the claimed elements? Likewise, are there more than one front or rear sight? And how are they related if there are? Is there a plurality of waveguides in the sights? Every place throughout the claims when “a”, “an”, or “the” is used introduces uncertainty as to how many elements are actually being claimed.
	In claim 7, “first waveguide aperture”, “second waveguide aperture”, and “central waveguide aperture” is vague and indefinite.  It is not clear if this is the same or different than a “waveguide cavity” as claimed in the base claim, and, if not, how it is different and how it structurally relates to the other elements of the system.
In claim 15, “a laser-producing system” appears inaccurate.  The specification appears to show a system which produces a laser beam, not that a laser is produced.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “timing circuit and a printed circuit board” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-14, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Salamon et al (2022/0026176).
Salamon et al disclose a phosphorescent sight comprising all claimed elements including a rear sight with first and second waveguide cavities (Figure 4); a front sight with a central waveguide cavity (Figure 8); optical waveguides (i.e. light transmission rod 186) disposed within the cavities; a phosphorescent element 260 disposed adjacent the waveguides; and a source of excitation energy (paragraph 81) to energize the phosphorescent elements such that a visible light is produced and conducted by the waveguides.
In regard to claim 14, it is inherent that a waveguide rod as disclosed by Salamon et al  “is an optical resonator” for particular parameters of operation, even if this operation mode is not being used or claimed.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Salamon et al (2022/0026176).
Salamon et al disclose a phosphorescent sight comprising most claimed elements including a rear sight with first and second waveguide cavities (Figure 4); a front sight with a central waveguide cavity (Figure 8); optical waveguides (i.e. light transmission rod 186) disposed within the cavities; a phosphorescent element 260 disposed adjacent the waveguides; and a source of excitation energy (paragraph 81) to energize the phosphorescent elements such that a visible light is produced and conducted by the waveguides.  Salamon et al fail to disclose that the phosphorescent element is a ring.  Profos teaches (see abstract) that it is known to have ring shaped illuminous sources in a sight system.  Motivation to combine is the mere substitution of arbitrary shapes to perform the same function to be a desired shape.  To employ the teachings of Profos on the sight of Salamon et al and have a ring shaped phosphorescent element is considered to have been obvious to one having ordinary skill in the art.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fisher et al, Lorocco, and Kingsley et al are cited as being of interest since they disclose phosphorescent sight systems.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. WOODROW ELDRED whose telephone number is (571)272-6901. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Woodrow Eldred/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        



JWE